Name: COMMISSION REGULATION (EC) No 1389/96 of 17 July 1996 determining the extent to which applications lodged in July 1996 for import licences for certain milk products and products covered by the arrangements provided for in the Europe Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted
 Type: Regulation
 Subject Matter: European construction;  tariff policy;  processed agricultural produce;  Europe
 Date Published: nan

 No L 179/30 [ EN ! Official Journal of the European Communities 18 . 7 . 96 COMMISSION REGULATION (EC) No 1389/96 of 17 July 1996 determining the extent to which applications lodged in July 1996 for import licences for certain milk products and products covered by the arrangements provided for in the Europe Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 584/92 of 6 March 1992 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Repu ­ blic ('), as last amended by Regulation (EC) No 1228/96 (2) and in particular Article 4 (5) thereof, Whereas applications for import licences lodged for the products referred to in Regulation (EEC) No 584/92 concern quantities greater than those available for certain products; whereas, therefore , reduction percentages should be fixed for certain of the quantities applied for the period 1 July to 30 September 1996, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for products falling within the CN codes listed in the Annex hereto, lodged under Regulation (EEC) No 584/92 for the period 1 July to 30 September 1996, shall be accepted, per country of origin , up to the percentages indicated. Article 2 This Regulation shall enter into force on 18 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 62, 7. 3 . 1992, p. 34. (2 OJ No L 161 , 29. 6. 1996, p. 82. A N N E X (to nn es) C ou nt ry P ol an d Cz ec h Re pu bl ic Sl ov ak Re pu bl ic H un ga ry C N co de 0 4 0 2 10 19 0 4 0 5 10 11 0 4 0 6 04 02 10 19 04 05 10 11 ex 04 06 40 -N iv a 0 4 0 2 10 19 04 05 10 U ex 04 06 40 -N iv a ex 04 06 90 86 an d pr od uc t 0 4 0 2 21 19 0 4 0 5 10 19 ch ee se 0 4 0 2 21 19 0 4 0 5 10 19 ex 04 06 90 ­ 04 02 21 19 04 05 10 19 ex 04 06 90 ­ ex 04 06 90 87 0 4 0 2 21 99 bu tt er 04 02 21 91 b u tt er M or av sk y bl oc k (') 04 02 21 91 bu tt er M or av sk y bl oc k (') ex 04 06 90 88 Ba lat on (2) in % 1, 4 1, 7 3, 3 1, 4 1, 5 4, 7 1, 8 2,1 3, 9 10 0,  (') Pr im at or , Ot av a, Ja vo r, Uz cn y bl oc k, Ka sh ka va l, Ak aw i, Is ta m bu l, Ja de l H er m el in ,O ste pe k, Ko lih a, In ov ec . (2) Cr ea m- wh ite ,H ajd u, M arv an y, Ov ari ,P an no nia ,T rap pis ta, Ba ko ny ,B ac sk ai, Ba n, De lic ac y ch ee se 'M os on ', De lic ac y ch ee se 'Pe lso ', Go ya ,H am -sh ap ed ,K ara va n, La jta ,P are ny ica ,S cd ,T iha ny . 18 . 7. 96 I EN 1 Official Journal of the European Communities No L 179/31